ARNOLD, J.
(concurring specially). Lewis S. Freeman died in 1930 leaving surviving him his widow, Myrtle Freeman, and twelve children, three of whom at the date of the commencement of this action, August 10, 1944, were minors: There was no administration upon the estate of Lewis Freeman.
In 1932, ’33 or ’34, the exact year not being fixed, the widow traded her interest in lot 5 and the west half of lot 6 in block 141 in the town of Haileyville, to one Bill Collins for an automobile. She doesn’t know whether she executed a deed to her interest or not, but no deed was placed of record.
Bill Collins occupied the premises until 1936 when he purportedly sold his right of possession to the defendant Russell Benton for the sum of $85, and Benton went into possession and has retained possession ever since.
This suit to quiet title and for rents and profits was brought in the names of and for the benefit of the three mior children of Lewis S. Freeman, deceased, by their mother as next friend. All of the other- heirs of the deceased were made defendants in the action and the suit involved 117 acres of farm lands and the lots here involved ,and some other lots in the town of Haileyville. The issues presented in reference to'the farm and to the lots in the town of Haileyville, other than lots 5 and 6 in block 141 here involved, were continued to a future date by the trial court and the only issues tried were those between the plaintiffs and the defendant Benton.
By his answer, Benton alleged title to these lots in himself by virtue of a resale deed, dated May 20, 1942, to the west half of lot 6 and a county commissioner’s deed, dated October 19, 1942, *672to lot 5, both being in block 141, and said deeds were attached as exhibits to his answer.
Plaintiffs filed reply in which they alleged the invalidity of the resale and county commissioner’s deeds by reason of the alleged fact that Benton had acquired sufficient title from Collins to make it his duty to pay taxes, and that he was, therefore, not one who could become a purchaser of the property at resale, and they asked that they be permitted to redeem. When the case was called for trial, defendant Benton made an oral motion for leave to file an amendment to his answer, which was granted by the court over the objection of the plaintiff. The amendment was filed instanter and its substance was that if defendant’s deeds should be held by the court to be invalid for any reason, that they be allowed the benefits of the Occupying Claimants Act by reason of repairs and improvements made upon the premises during their occupancy thereof.
Upon the trial of the case, no evidence was produced in behalf of plaintiffs showing the rental value of the premises involved after Bill Collins took possession. On behalf of defendant, one Vensetta, a real estate and insurance man in the town of Haileyville, testified that during the depression, property such as that involved had no rental value; that when people found a vacant place of this character, they moved into it and no rent was ever collected. There being no evidence of rental value, the court entered no judgment for rents and profits.
No attack was made upon the validity of the resale deed covering the west half of lot 6 or the county commissioner’s deed covering lot 5, except by the contention that defendant had such an interest in 'the property as obligated him to pay taxes, and that he could not, therefore, become a purchaser at tax sale and no other attack on said deeds is made here.
By reason of the findings made by the trial court and the judgment sustaining the resale deed and the county commissioner’s deed of defendant, the question of error in permitting the trial amendment to defendant’s answer as to the Occupying Claimants Act > over the objection of plaintiffs, became, and is, wholly immaterial. No tender of the taxes was made by the minors and, therefore, no attempt was made by them to redeem. No redemption having been attempted, the Occupying Claimants Act has no application.
The finding of the court, which inheres in the judgment denying any relief, that Benton obtained no interest in the title to the property, is not clearly against the weight of the evidence. This being true, Benton could purchase at tax sale, he having at most the naked right of possession. The fact that his predecessor, Collins, may have had that portion of the title belonging to Mrs. Freeman by inheritance makes no difference.